Citation Nr: 1228855	
Decision Date: 08/22/12    Archive Date: 08/30/12

DOCKET NO.  09-01 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for service-connected internal derangement of the left knee.

2.  Entitlement to an initial evaluation in excess of 10 percent for service-connected chronic lumbar strain. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran had active duty service from December 2005 to July 2007, with unverified active duty between June and July of 2004. 

The Veteran's appeal as to the issues listed above arose from a February 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which, in pertinent part, granted service connection for internal derangement of the left knee and chronic lumbar strain, each evaluated as 10 percent disabling.  

In August 2010, the Veteran was afforded a videoconference hearing before the undersigned and a copy of the transcript has been associated with the claims folder. 

In March 2011, the Board remanded this matter for further development, which has been completed and the case has been returned to the Board for appellate consideration. 


FINDINGS OF FACT

1.  The Veteran's service-connected internal derangement of the left knee has been  manifested by pain, and nearly full range of motion, but not by instability, swelling, recurrent subluxation, or dislocated semilunar cartilage with recurrent episodes of locking with effusion into the joints. 

2.  The Veteran's chronic lumbar strain has been manifested by limitation of flexion to 70 degrees; but has not been shown to have combined range of motion of the thoracolumbar spine of 120 degrees or less, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent for service-connected internal derangement of the left knee have not been met.  38 U.S.C.A. §§ 1155 , 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102 , 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5257, 5260, 5261 (2011).

2.  The criteria for a rating in excess of 10 percent for service-connected chronic lumbar strain have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5237, 5243 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Stegall Considerations

As previously noted, the Board remanded this case for further development in March 2011.  The Board specifically instructed the RO to obtain updated treatment records, provide the Veteran with examinations to determine the current severity of his left knee and lumbar spine disabilities, and to readjudicate the claims.  Subsequently, VA treatment records were associated with the claims folder, the Veteran was provided examinations for both of his disabilities in May 2011, and his claims were readjudicated in an April 2012 supplemental statement of the case.  Thus, there is compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

Duties to Notify and Assist

In correspondence dated in September 2007, prior to the February 2008 rating decision, and in an April 2008 letter the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2011).  Specifically, the RO notified the Veteran of: information and evidence necessary to substantiate the claims; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  Both letters notified the Veteran of the process by which disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The claims were subsequently readjudicated in various supplemental statements of the case, most recently dated in April 2012.  See Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (noting that VA cured its failure to afford statutory notice to the claimant prior to an initial rating decision by issuing a notification letter after the decision, readjudicating the claim, and notifying the claimant of such readjudication in the statement of the case). 

VA has done everything reasonably possible to assist the Veteran with respect to his claims for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2011).  Service treatment records have been associated with the claims file.  All identified and available treatment records have been secured.  As the Board will discuss in detail in its analysis below, the Veteran was provided with VA examinations throughout the appeal period.  The reports of these examinations reflect that the examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate evaluations of the Veteran, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  

Additionally, the Veteran has not stated nor is there evidence indicating that there has been a material change in the severity of his disabilities since he was last examined in May 2011.  See 38 C.F.R. § 3.327(a) (2011).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95 (April 7, 1995).  The Board concludes that these examination reports are adequate for purposes of rendering a decision in the instant appeal.  See 38 CF.R. 
§ 4.2 (2011); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran and his representative have not contended otherwise.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c) (4) (2011); Barr, 21 Vet. App. at 312.

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2011).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claims.  As noted above, he presented testimony before the undersigned in August 2010.  Therefore, the duties to notify and assist have been met. 

Analysis

Disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  Each disability must be viewed in relation to its history, with an emphasis on the limitation of activity imposed by the disabling condition.  Medical reports must be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating is to be assigned.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.7 (2011).

While the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  In an appeal of an initial rating, consideration must be given to "staged" ratings, i.e., disability ratings for separate periods of time based on the facts found.  See Fenderson v. West, 12 Vet. App. 119 (1999). The Board will thus consider entitlement to "staged ratings" in this case. 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40 (2011).

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss in light of 38 C.F.R. § 4.40, taking into account any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding the avoidance of pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups. 38 C.F.R. § 4.14 (2011).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, however, should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability. It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2011).

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations: (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse. Instability of station, disturbance of locomotion, interference with sitting, standing and weight- bearing are related considerations.  38 C.F.R. § 4.45 (2011).  For the purpose of rating disability from arthritis, the spine is considered a major joint.  38 C.F.R. § 4.45 (2011).

Arthritis shown by X-ray studies is rated based on limitation of motion of the affected joint.  When limitation of motion would be noncompensable under a limitation-of-motion code, but there is at least some limitation of motion, a 10 percent rating may be assigned for each major joint so affected.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2011).  Traumatic arthritis is rated using Diagnostic Code 5010, which directs that the evaluation of arthritis be conducted under Diagnostic Code 5003, which states that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5010 (2011).  When, however, the limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent may be applied to each such major joint or group of minor joints affected by limitation of motion.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.  In the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joints or two or more minor joint groups, will warrant a rating of 10 percent; in the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joint groups with occasional incapacitating exacerbations will warrant a 20 percent rating.  The above ratings are to be combined, not added under Diagnostic Code 5003.  38 C.F.R. § 4.71a, Diagnostic Code 5010, Note 1 (2011).  The words slight, moderate, and severe as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are equitable and just.  38 C.F.R. § 4.6 (2011).  It should also be noted that use of terminology such as severe by VA examiners and others, although an element to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating. 38 C.F.R. §§ 4.2, 4.6 (2011).

The Board has evaluated the Veteran's disorders under multiple diagnostic codes to determine if there is any basis to increase the assigned ratings.  Such evaluations involve consideration of the level of impairment of a veteran's ability to engage in ordinary activities, to include employment, as well as an assessment of the effect of pain on those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2011).

Left Knee

The Veteran essentially contends that his service-connected internal derangement of the left knee is more disabling than contemplated by the current 10 percent disability evaluation. 

Pursuant to Fenderson, the Board notes that in this case the RO has already staged the service-connected internal derangement of left knee by assigning a 10 percent evaluation prior to May 21, 2009, a 100 percent evaluation from May 21, 2009, to July 31, 2009, and a 10 percent evaluation effective August 1, 2009.  The Board will consider whether further staged ratings are appropriate.  Additionally, the Board's analysis below will only focus on the periods outside of the 100 percent evaluation. 

The Veteran's left knee disability has been evaluated under Diagnostic Code 5260.  Diagnostic Code 5260 provides that limitation of flexion of the knee to 60 degrees warrants a zero percent evaluation, limitation of flexion of the knee to 45 degrees warrants a 10 percent evaluation, limitation of flexion of the knee to 30 degrees warrants a 20 percent evaluation, and limitation of flexion of the knee to 15 degrees warrants a 30 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2011). 

Related to that code is Diagnostic Code 5261, which provides that limitation of extension of the knee to 5 degrees warrants a zero percent evaluation, limitation of extension of the knee to 10 degrees warrants a 10 percent evaluation, limitation of extension of the knee to 15 degrees warrants a 20 percent evaluation, limitation of extension of the knee to 20 degrees warrants a 30 percent evaluation, limitation of extension of the knee to 30 degrees warrants a 40 percent evaluation, and limitation of extension of the knee to 45 degrees warrants a 50 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2011). 

Separate ratings under Diagnostic Code 5260 and 5261 may be assigned for disability of the same joint.  See VAOPGCPREC 9- 2004. 

Normal knee motion is from zero degrees to 140 degrees.  38 C.F.R. § 4.71, Plate II (2011). 

Under 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2011), the following evaluations are assignable for other impairment of the knee, to include recurrent subluxation or lateral instability:  30 percent for severe, 20 percent for moderate, and 10 percent for slight. 

The Board has considered the evidence of record but finds that entitlement to a rating in excess of 10 percent for service-connected internal derangement of the left knee is not warranted.  Higher evaluations are warranted based on more severe limitation of motion under Diagnostic Codes 5260 and 5261.  The Board has considered these diagnostic codes; however, the Veteran's limitation of motion does not closely approximate the level of functional impairment warranted by compensable evaluations under these criteria.  An August 2006 service treatment record showed that left knee active motion was normal.  On VA examination in December 2007, the examiner noted that the Veteran's left knee exhibited range of motion from 0 to 140 degrees with pain at 140 degrees.  VA treatment records dated in January 2009 and May 2010  noted that the Veteran had full range of motion 

in the left knee.  On VA examination in May 2011, the Veteran's left knee range of motion was from 0 to 135 degrees.  Thus, flexion has not been limited to anywhere near 45 degrees or less, such that a compensable evaluation would be assigned under Diagnostic Code 5260.  In addition, given that extension has not been limited to 10 degrees or more, a compensable evaluation under Diagnostic Code 5261 is also not warranted. 

The Board has also considered the effect of pain and weakness in evaluating the Veteran's disability.  38 C.F.R. §§ 4.40, 4.45 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The December 2007 VA examination report noted that following repetitive use, the left knee joint was additionally limited by pain, fatigue, lack of endurance, and incoordination with pain having the major functional impact.  However, the left knee was not additionally limited by weakness.  This resulted in limiting the joint function by 20 degrees.  Most recently, the May 2011 VA examination report reflected that there was no objective evidence of pain following repetitive motion and no additional limitations after three repetitions on range of motion testing.  Although the Board is required to consider the effect of pain when making a rating determination, which has been done in this case, it is important to emphasize that the rating schedule does not provide a separate rating for pain.  See Spurgeon v. Brown, 10 Vet. App. 194 (1997).  Additionally, taking into account the 20 degree loss of motion noted in December 2007, the Board finds that such loss of range of motion is insufficient to warrant a higher 20 percent evaluation which contemplates limitation of flexion of the knee to 30 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260 (2011).  Thus, even when considering the Veteran's complaints of pain and the additional loss of range of motion as noted herein, the criteria for a higher rating based on the Veteran's range of motion for the left knee are not approximated and a higher evaluation is not warranted on this basis.  

The Board has also evaluated the Veteran's left knee disability under other relevant criteria to determine whether an increased rating is warranted.  Under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257 (2011), the following evaluations are assignable for other impairment of the knee, to include recurrent subluxation or lateral instability: 30 percent for severe, 20 percent for moderate, and 10 percent for slight. 

The Board observes in passing that "slight" is defined as "small in size, degree, or amount; of small importance."  See Webster's New World Dictionary, Second College Edition (1999), 1038.  "Moderate" is defined as "of average or medium quantity, quality, or extent."  Id.  at 704.  "Severe" is generally defined as "extremely intense."  Id. at 1012.

The August 2006 service treatment record noted that while the left knee exhibited  tenderness laterally, there was no edema, erythema, warmth, deformity, crepitus, pain on motion, instability, or tenderness on ambulation. 

During the VA examination in December 2007, the examiner noted left knee tenderness but indicated that there was no edema, effusion, weakness, redness, heat, guarding of movement, subluxation, locking, pain, genu recurvatus, or crepitus.  Additionally, anterior and posterior cruciate ligaments stability test, and medial and lateral collateral ligaments stability tests were both within normal limits.  

An April 2010 VA treatment record noted the Veteran's complaints of left knee pain and of swelling on one occasion.  The clinician noted that there was no redness, swelling, focal tenderness, or instability.  

A May 2010 VA treatment record noted the Veteran's complaint of feeling like his knee wanted to pop and anterior knee pain, but without feelings of instability.  He had not fallen and was able to go up and down stairs without difficulty.  The clinician noted that there was no left knee tenderness, rotational stress was not painful, and there was a very slight click over the patellofemoral joint.  An impression of possible patellar chondromalacia was noted. 

On VA examination in May 2011, the Veteran reported that he did not use a brace or any walking aide.  Also, he indicated that the left knee disability did not result in  giving way, instability, stiffness, weakness, incoordination, decreased speed of joint motion, episodes of dislocation or subluxation, episodes of locking, effusions, inflammation, or flare-ups.  He also denied deformity or that his left knee disability affected the motion of the joint.  On evaluation, the examiner indicated there was no weakness, instability, tenderness, abnormal movements, guarding, or pain during movement.  McMurray's, Lachman's, and Drawer's test were all normal.  There were no bumps consistent with Osgood-Schlatter's disease, crepitation, mass behind the knee, clicks or snaps, grinding, instability, patellar or meniscus abnormality, abnormal tendons or bursae, or other knee abnormalities.  

Based on the evidence cited herein, the Board finds that there is no indication of instability or subluxation, let alone moderate impairment of the knee as contemplated under 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2011).  

The Board notes that separate ratings may be assigned for knee disabilities under Diagnostic Codes 5257 and 5003 where there is recurrent subluxation or lateral instability in addition to X-ray evidence of arthritis.  See generally VAOPGCPREC 23-97 and VAOPGCREC 9- 98.  However, there is no evidence that the Veteran has left knee arthritis to warrant a separate rating.  All of the x-rays have reflected a normal left knee.  

With respect to potential application of other criteria, the evidence does not support an award for an increased rating for the left knee under Diagnostic Code 5256 for ankylosis of the knee; Diagnostic Code 5258 for dislocated, semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint; Diagnostic Code 5259 for symptomatic removal of semilunar cartilage; Diagnostic Code 5262 for impairment of tibia and fibula; or Diagnostic Code 5263 for genu recurvatum as none of these disabilities have been demonstrated.  38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5258, 5259, 5262, 5263 (2011). 

Furthermore, the Board notes that a separate evaluation for arthroscopic scars of the left knee is not warranted as the evidence has consistently shown no abnormal findings associated with the well-healed scars.  See e.g. April 2010 VA treatment record, May 2011 VA examination report. 

Based upon the guidance of the Court in Fenderson, the Board has considered whether further staged ratings are appropriate.  However, in the present case, the Veteran's symptoms remained constant throughout the course of the period on appeal and as such staged ratings are not warranted. 

Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim, and that claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002);Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Chronic Lumbar Strain

The Veteran essentially contends that his service-connected chronic lumbar strain is more disabling than contemplated by the current 10 percent disability evaluation. 

The General Rating Formula for Diseases and Injuries of the Spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease as follows:

Unfavorable ankylosis of the entire spine (100 percent);

Unfavorable ankylosis of the entire thoracolumbar spine (50 percent);

Unfavorable ankylosis of the entire cervical spine, or forward flexion of the thoracolumbar spine to 30 degrees or less, or with favorable ankylosis of the entire thoracolumbar spine (40 percent);

For forward flexion of the cervical spine to 15 degrees or less, or favorable ankylosis of the entire cervical spine (30 percent);

For forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or the combined range of motion of the cervical spine not greater than 170 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis (20 percent);

For forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, or forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees, or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, or combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees, or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, or vertebral body fracture with loss of 50 percent or more of the height (10 percent).

38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Diagnostic Code 5237 (lumbosacral strain) (2011).

Ankylosis is the immobility and consolidation of a joint due to disease, injury or surgical procedure.  See Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)).

The spine codes permit evaluation under either the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever results in the higher evaluation when all disabilities are combined.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2011).

The following ratings apply to intervertebral disc syndrome based on incapacitating episodes: 

Incapacitating episodes having a total duration of at least 6 weeks during the past 12 months (60 percent);

Incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months (40 percent);

Incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months (20 percent);

Incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months (10 percent). 

38 C.F.R. § 4.71a, Diagnostic Code 5243 (2011). 

An "incapacitating episode" is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note 1 (2011). 

When evaluating diseases and injuries of the spine, any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, should be evaluated separately, under an appropriate diagnostic code. 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2011).

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. Normal combined range of motion of the thoracolumbar spine is 240 degrees. Normal ranges of motion for each component of spinal motion provided are the maximum usable for calculating the combined range of motion.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 2.  See also 38 C.F.R. § 4.71a, Plate V (2011).

In this case, the Board finds that a higher evaluation is not warranted under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, which assigns a 20 percent evaluation for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2011).  There is no evidence in the record of any incapacitating episodes.  In fact, the May 2011 VA examiner specifically stated that there had not been any incapacitating episodes.  Therefore, there is no evidence of any incapacitating episodes as contemplated by the rating criteria, and certainly none lasting at least two weeks.  See id.  

As the Veteran is not entitled to an increased rating based on incapacitating episodes, it is necessary to determine whether he is entitled to a higher rating based on his orthopedic and neurological manifestations.

Turning first to the orthopedic manifestations, the Board notes that for a 20 percent evaluation, the Veteran must demonstrate forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, Diagnostic Code 5237 (2011).  

Relevant service treatment records include an April 2006 lumbar spine X-ray report noting mild lumbar scoliosis on the right side at approximately 15 degrees but otherwise normal spine.  A December 2006 record noted full active range of motion without deformity.  Additionally, records dated in February 2007 and May 2007 noted spine spasms and tenderness.  Also, the examination report at service discharge dated in February 2007 reflected that the Veteran had muscle spasms in the mid and lower back and also had scoliosis of 15 degrees. 

A November 2007 X-ray reported noted that there were no bony abnormalities of the lumbar spine. 

The December 2007 VA examination report noted the following range of motion of the Veteran's thoracolumbar spine:  flexion to 75 degrees with pain at 75 degrees, extension to 25 degrees with pain at 20 degrees, right lateral flexion to 25 degrees with pain at 25 degrees, left lateral flexion to 15 degrees with pain at 15 degrees, right rotation to 30 degrees, and left rotation to 20 degrees with pain at 15 degrees.  The examiner noted the Veteran's report that he had been diagnosed with scoliosis.  However, following evaluation of the Veteran, the examiner noted that the spine revealed normal head position with symmetry in appearance and symmetry of spinal motion with normal curvatures of the spine.  Muscles were within normal limits.  

A September 2010 VA X-ray report showed normal views of the lumbar spine.  

On VA examination in May 2011, the Veteran complained of constant sharp (sometimes burning) lower back pain.  He demonstrated flexion from 0 to 70 degrees without pain and with pain up to 75 degrees, extension from 0 to 20 degrees without pain and with pain up to 25 degrees, right lateral flexion from 0 to 30 degrees without pain and with pain up at 35 degrees, left lateral flexion from 0 to 45 degrees without pain, right lateral rotation from 0 to 45 degrees without pain and with pain up to 30 degrees, and left lateral rotation from 0 to 55 degrees without pain.  The examiner noted that there was normal posture, head position, and symmetry in appearance.  Additionally, gait was normal and there were no abnormal spinal curvatures, ankylosis, or abnormalities of the thoracolumbar sacrospinalis.  There were also no muscle spasms, localized tenderness, or guarding severe enough to result in abnormal gait or abnormal spinal contour.  

Based on the evidence, the Board finds that a higher evaluation is not warranted for the Veteran's orthopedic manifestations.  Although service treatment records noted that the Veteran had spasms and scoliosis, it does not appear that he currently has scoliosis.  Significantly, all of the post-service X-rays have consistently reflected a normal lumbar spine and the VA examiners have specifically indicated that spinal curvature was normal.  Additionally, flexion has been limited at most to 70 degrees after taking into consideration the limitation based on pain.  Furthermore, 
the combined range of motion of the thoracolumbar spine was greater than 120 degrees when actual measurements were taken, and the post-service medical evidence specifically reflected that there is no muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Therefore, the criteria for a higher 20 percent evaluation have not been met.   See 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2011). 

Consideration has also been given to the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59 (2011).  The December 2007 VA examination report noted that the joint function of the spine was additionally limited by pain, fatigue, weakness, and lack of endurance, with pain having the major functional impact after repetitive use.  However, it was not additionally limited by incoordination and range of motion limited the joint function by 10 degrees.  The May 2011 VA examination report noted that while there was objective evidence of pain following repetitive motion, there were no additional limitations after three repetitions of range of motion.  Although the Board notes that the Veteran experienced some loss of range of motion upon repetitive testing in December 2007, the functional loss is not equivalent to limitation of flexion of the thoracolumbar spine between 30 degrees to 60 degrees, or the combined range of motion of the thoracolumbar spine less than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis to meet the criteria for a 20 percent evaluation.   See 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2011).  The Board finds that the 10 percent evaluation during this period adequately portrays any functional impairment, pain, and weakness that the Veteran experiences as a consequence of use of his lumbar spine disability.  See supra Spurgeon v. Brown, 10 Vet. App. 194 (1997).

Turning to the neurological manifestations, the Board notes that in rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment and motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120 (2011).  Under 38 C.F.R. § 4.124a, disability from neurological disorders is rated from 10 to 100 percent in proportion to the impairment of motor, sensory, or mental function.  With partial loss of use of one or more extremities from neurological lesions, rating is to be by comparison with mild, moderate, severe, or complete paralysis of the peripheral nerves.  The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.

When the involvement is only sensory, the rating should be for the mild, or at most, the moderate degree.  In rating peripheral nerve disability, neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  The maximum rating to be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate incomplete paralysis, or with sciatic nerve involvement, for moderately severe incomplete paralysis.  38 C.F.R. § 4.123 (2011).

The December 2006 treatment record noted that deep tendon reflexes were +2 in the lower extremities and motor evaluation of the bilateral lower extremities was 5/5.  Also, the December 2007 VA examiner determined that there was no chronic and permanent nerve root involvement of the thoracolumbar spine.  On VA examination in May 2011, extensive neurological evaluations were conducted.  Detailed reflex evaluation of the bilateral lower extremities was all normal except for bilateral knee jerk which was hypoactive.  Additionally, the results of sensory and detailed motor evaluation of the bilateral lower extremity were all normal.  Muscle tone was normal, there was no muscle atrophy, and Lasegue's sign was negative.  Therefore, the Veteran is not entitled to a separate rating based upon any neurologic residuals for the either lower extremity as there are no independently ratable neurological residuals demonstrated in the record.

In summary, the Board finds that an evaluation in excess of the current 10 percent rating is not warranted for the Veteran's service-connected chronic lumbar strain.  The Veteran's symptoms have remained constant and as such staged ratings are not warranted during this period.  See supra Fenderson v. West, 12 Vet. App. 119 (1999).   

Other Considerations

In reaching the above conclusion with respect to the Veteran's increased rating claims, the Board has not overlooked the Veteran's statements with regard to the severity of his left knee and spine disabilities.  The Veteran is competent to report on factual matters of which he had firsthand knowledge, e.g., experiencing pain with radiation; and the Board finds that the Veteran's reports have been credible.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Any lay evidence in this case was provided during the Veteran's hearing, VA examinations, and in VA treatment records.  The Board has considered the Veteran's testimony and reports along with findings from the medical evidence.  The Board notes the pertinent rating criteria contain diagnostic criteria that requires medical expertise (such as measuring range of motion, determining whether symptoms are indicative of neurological impairment or sufficient enough to warrant the prescription of bed rest, etc.) to evaluate the Veteran's disabilities.  The record does not reflect that the Veteran is competent to make such medical opinions.  Accordingly, the objective medical findings and opinions provided by the Veteran's treatment reports and his VA examination reports have been accorded greater probative weight.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).  The Court has held that the threshold factor for extra-schedular consideration is a finding on part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In the case at hand, the record reflects that the Veteran has not required any hospitalizations for his disabilities.  Additionally, the Board finds that the manifestations of his disabilities are not in excess of those contemplated by the schedular criteria.  The service-connected left knee is manifested by pain and nearly full range of motion, and the lumbar spine is limited by motion and pain.  As discussed in the preceding section, these symptoms are contemplated by the rating criteria.  See id. 
In sum, there is no indication that the average industrial impairment from the disabilities would be in excess of those contemplated by the assigned rating.  Accordingly, the Board has determined that referral of this case for extra-schedular consideration is not in order.

Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on unemployability due to service- connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran has not argued, and the record does not otherwise reflect, that his disabilities render him totally unemployable.  Indeed, the May 2011 VA examination reports showed that the Veteran was employed full-time and had not missed any work in the past couple of months.  Accordingly, the Board concludes that a claim for TDIU has not been raised.


ORDER

An initial evaluation in excess of 10 percent for service-connected internal derangement of the left knee is denied.   

An initial evaluation in excess of 10 percent for service-connected chronic lumbar strain is denied. 



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


